DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 8/17/2021. Claims 1-2 and 4-15 are pending in the application. Claims 6-15 are withdrawn from consideration due to a previous restriction requirement. 

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1 – 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (JP2012140555A listed on the IDS dated 5/8/2020; English Machine Translation Incorporated Herewith).
The disclosure of Sasaki et al. is adequately set forth on pages 3 – 5 of the Office Action dated 5/18/2021 and is incorporated herein by reference.


Sasaki et al. do not particularly teach the a) at least three Performance Markers A1, b) at least one Performance Vehicle A2 and c) at least one performing diluent B1 together in a preferred embodiment.

Sasaki et al. are further silent on the particular amounts of the a) at least three Performance Markers A1, b) at least one Performance Vehicle A2 and c) at least one performing diluent B1 as required by the instant claim.
The amounts of the at least three performance markers A1, the at least one performance vehicle A2 and the at least one performing diluent B1 will affect the resulting smell of the final product. Therefore, the amounts of the at least three performance markers A1, the at least one performance vehicle A2 and the at least one performing diluent B1 can be optimized to reach the desired fragrance character via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
Regarding claim 2, Sasaki et al. teach dipropylene glycol [0011] thereby reading on the B2 having an odor value of 100 or more (see instant specification p. 13).
Regarding claim 4, Sasaki et al. teach perfume components having floral characters such as jasmine oil, rose oil, among others [0010] thereby reading on the having floral character as required by the instant claim.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (JP2012140555A listed on the IDS dated 5/8/2020; English Machine Translation Incorporated Herewith) in view of Behan et al. (US PG Pub 2014/194338 A1 listed on the IDS dated 1/12/2018).
The disclosure of Sasaki et al. in view of Behan is adequately set forth on page 5 of the Office Action dated 5/18/2021 and is incorporated herein by reference.
Regarding claim 5, Sasaki et al. teach the compacted perfume composition according to claim 1 as set forth above and incorporated herein by reference.
Sasaki et al. do not teach the compacted perfume composition is encapsulated.
Behan et al. teach fragrance compositions (Table 1, C1) comprising Calone 1951, Cassis Base and Damascenone thereby reading on the A1, Manzanate and Melonal thereby reading on the A2, and hydroxycitronellal, citronellol, cyclamen aldehyde, and dihydromyrcenol thereby reading on the B1, wherein the fragrance compositions can be delivered in the form of a liquid solution, aerosol, solid, microcapsules or other suitable form [0073]. As such, Behan et al. teach fragrance compositions that can be delivered in the form of microcapsules as a function equivalent to the solid granulated detergent of Sasaki et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore it would have been obvious to one of ordinary skill in the art to use microcapsules to deliver the perfume composition of Sasaki et al., thereby arriving at the claimed invention.
	
Response to Arguments
5.	 Applicant’s arguments, see p. 1-17, filed 8/17/2021, with respect to the rejections of claims 1 – 5 under 103 in regards to Sasaki et al. and the Affidavit filed 2/2/2021 have been fully considered but have not been found to be persuasive. 
Applicant states “a skilled perfumer would be guided by very different considerations when contemplating production of perfume composition useful in a ‘compacted’ product, as opposed to a 
In response, Examiner has given the term “compacted” patentable weight. As set forth in the rejection above, Sasaki et al. teach the perfume containing particles contain perfume in an amount of 0.05 to 3 mass% (claim 1), preferably 0.1 to 1.0 mass% [0013] and the granular composition is dosed at a 0.02 to 0.5% by mass solution [0049] as a consumer product. As such, the amount of the perfume taught by Sasaki et al. are the same amounts as in the “compacted perfume composition”. Sasaki et al. further teach the fragrance containing particles resulted “in good scenting for a long time” [0071] when tested in fragrance evaluations. Therefore the fragrance containing particles of Sasaki et al. read on the “compacted perfume composition” as required by the instant claim.     
Applicant further states that Examiner is used a “pick and choose” amongst a prior art reference. In response, attention is drawn to the disclosure of Sasaki as detailed above, wherein Sasaki teaches perfume components selected from cis-3-hexanal thereby reading on the hexanal as required by the instant claim, ambrinol thereby reading on the 2,5,5-trimethyl-1,2,3,4,4a,5,6,7-octahydronaphthalen-2-ol as required by the instant claim, and carvacrol thereby reading on the 5-isopropyl-2-methylphenol as required by the instant claim [0010], among others thereby reading on the a) at least three Performance Markers A1 as required by the instant claim. Sasaki et al. teach dodecanal [0010] thereby reading on the at least one Performance Vehicle A2 as required by the instant claim. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
	It is for these reasons that Applicant’s arguments are not found to be persuasive.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bajgrowicz et al. (WO 2012/069647 A1), WO 2012/020076 A1, WO 2011/033047 A1, WO 2010/000083 A1 (all listed on the IDS dated 1/12/2018). 

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/               Primary Examiner, Art Unit 1763